
	
		I
		112th CONGRESS
		1st Session
		H. R. 345
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the District of Columbia Home Rule Act to
		  eliminate all federally imposed mandates over the local budget process and
		  financial management of the District of Columbia and the borrowing of money by
		  the District of Columbia.
	
	
		1.Short TitleThis Act may be cited as the
			 District of Columbia Budget Autonomy Act of
			 2011.
		2.Termination of
			 Federal Mandates Over Local Budget Process and Financial Management of District
			 of Columbia
			(a)Termination of
			 Mandates
				(1)In
			 generalPart D of title IV of the District of Columbia Home Rule
			 Act (sec. 1–204.41 et seq., D.C. Official Code) is amended by adding at the end
			 the following new subpart:
					
						3Termination of
				Federal Mandates
							458.Termination of Federal
		  Mandates (a)Budget and Financial
				Management Governed Under District LawEffective with respect to
				fiscal year 2012 and each succeeding fiscal year which is not a control
				year—
									(1)the provisions of
				subpart 1 (other than section 451) and subpart 2 (other than section 455) shall
				not apply; and
									(2)the process by
				which the District of Columbia develops and enacts the budget for the District
				government for a fiscal year, and the activities carried out with respect to
				the financial management of the District government for a fiscal year, shall be
				established under such laws as may be enacted by the District.
									(b)No Effect on
				Existing ObligationsNothing in this section may be construed to
				relieve the District of Columbia of any contractual or other financial
				obligations incurred by the District under a budget enacted for a fiscal year
				prior to fiscal year 2012.
								.
				(2)Clerical
			 AmendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to part D of title IV the following:
					
						
							Subpart 3—Termination of Federal
				Mandates
							Sec. 458. Termination of Federal
				mandates.
						
						.
				(b)Elimination of
			 Congressional Review Period For Budget ActsSection 602(c) of
			 such Act (sec. 1–206.02(c), D.C. Official Code) is amended—
				(1)in the second
			 sentence of paragraph (1), by striking paragraph (2) and
			 inserting paragraphs (2) and (4); and
				(2)by adding at the
			 end the following new paragraph:
					
						(4)In the case of any Act adopting the
				annual budget for the District of Columbia government for fiscal year 2012 or
				any succeeding fiscal year which is not a control year, such Act shall take
				effect upon the date prescribed by such
				Act.
						.
				3.Termination of
			 Federal Mandates Over Borrowing of Money
			(a)Termination of
			 Mandates
				(1)In
			 generalPart E of title IV of the District of Columbia Home Rule
			 Act (sec. 1–204.61 et seq., D.C. Official Code) is amended by adding at the end
			 the following new subpart:
					
						6Termination of
				Federal Mandates
							490A.Termination of Federal
		  Mandates (a)Borrowing Governed
				Under District LawExcept as provided in subsection (b),
				effective with respect to fiscal year 2012 and each succeeding fiscal year
				which is not a control year—
									(1)the provisions of
				subparts 1 through 5 shall not apply; and
									(2)the process and
				rules by which the District of Columbia issues bonds or otherwise borrows money
				shall be established under such laws as may be enacted by the District.
									(b)Exception for
				Certain ProvisionsSubsection (a) does not apply with respect to
				the following sections:
									(1)Section 482
				(relating to the full faith and credit of the District).
									(2)Section 484
				(relating to the nonapplicability of the full faith and credit of the United
				States).
									(3)Section 485
				(relating to the tax treatment of bonds and notes).
									(4)Section 486
				(relating to legal investment in bonds and notes).
									(c)Rule of
				ConstructionNothing in this section may be construed—
									(1)to relieve the
				District of Columbia of any obligation incurred with respect to bonds or other
				forms of borrowing issued prior to fiscal year 2012; or
									(2)to waive the
				application to the District of Columbia of any other Federal law governing the
				borrowing of funds by States or units of local government, including the
				Internal Revenue Code of
				1986.
									.
				(2)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to part E of title IV the following:
					
						
							Subpart 6—Termination of Federal
				Mandates
							Sec. 490A. Termination of Federal
				mandates.
						
						.
				(b)Repeal of Cap on
			 Amount of District BorrowingSection 603(b) of such Act (sec.
			 1–206.03(b), D.C. Official Code) is amended by adding at the end the following
			 new paragraph:
				
					(4)Paragraphs (1) through (3) shall not
				apply with respect to fiscal year 2012 or any succeeding fiscal year which is
				not a control
				year.
					.
			4.Other conforming
			 amendments to Home Rule Act relating to changes in Federal role in budget
			 process
			(a)Federal
			 authority over budget-Making processSection 603(a) of the
			 District of Columbia Home Rule Act (sec. 1–206.03, D.C. Official Code) is
			 amended by inserting before the period at the end the following: for a
			 fiscal year which is a control year.
			(b)Restrictions
			 applicable during control yearsSection 603(d) of such Act (sec.
			 1–206.03(d), D.C. Official Code) is amended to read as follows:
				
					(d)In the case of a
				fiscal year which is a control year, the Council may not approve, and the Mayor
				may not forward to the President, any budget which is not consistent with the
				financial plan and budget established for the fiscal year under subtitle A of
				title II of the District of Columbia Financial Responsibility and Management
				Assistance Act of
				1995.
					.
			(c)DefinitionSection
			 603(f) of such Act (sec. 1–206.03(f), D.C. Official Code) is amended to read as
			 follows:
				
					(f)In this section,
				the term control year has the meaning given such term in section
				305(4) of the District of Columbia Financial Responsibility and Management
				Assistance Act of
				1995.
					.
			(d)Effective
			 DateThe amendments made by this section shall apply with respect
			 to fiscal year 2012 and each succeeding fiscal year.
			5.Other conforming
			 amendments relating to federally authorized adjustments to local
			 appropriations
			(a)Authority
			 granted by Federal government To increase spending in case of general fund
			 surplusSection 816 of the
			 Financial Services and General Government Appropriations Act, 2009 (sec.
			 47–369.01, D.C. Official Code), is amended by striking Beginning in
			 fiscal year 2009 and each fiscal year thereafter, and inserting the
			 following: With respect to fiscal years 2009 through 2011 and any fiscal
			 year thereafter which is a control year (as defined in section 305(4) of the
			 District of Columbia Financial Responsibility and Management Assistance Act of
			 1995),.
			(b)Authority
			 granted by Federal government To increase spending in case of increased revenue
			 collectionsSection 817(a) of
			 such Act (sec. 47–369.02(a), D.C. Official Code) is amended by striking
			 Beginning in fiscal year 2009 and each fiscal year thereafter,
			 and inserting the following: With respect to fiscal years 2009 through
			 2011 and any fiscal year thereafter which is a control year (as defined in
			 section 305(4) of the District of Columbia Financial Responsibility and
			 Management Assistance Act of 1995),.
			(c)Authority
			 granted by Federal government regarding use of Federally mandated reserve
			 fundsSection 818 of such Act
			 (sec. 47–369.03, D.C. Official Code) is amended by striking Beginning in
			 fiscal year 2009 and each fiscal year thereafter, and inserting the
			 following: With respect to fiscal years 2009 through 2011 and any fiscal
			 year thereafter which is a control year (as defined in section 305(4) of the
			 District of Columbia Financial Responsibility and Management Assistance Act of
			 1995),.
			
